IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41349
                        Conference Calendar



ARTHUR LEE LAWS,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; E.V. CHANDLER, Warden,

                                         Respondents-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-549
                        - - - - - - - - - -
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arthur Lee Laws, federal prisoner #49045-080, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition in

which he challenged the legality of his sentence.    Laws argues

that his claim was properly brought in a § 2241 petition because

relief under 28 U.S.C. § 2255 is inadequate as he cannot meet the

requirements for filing a successive § 2255 motion.

     Although he purports to rely on Apprendi v. New Jersey, 530

U.S. 466 (2000), the true nature of Laws’ claim is that the

Sentencing Guidelines were incorrectly applied in his case.    This


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-41349
                                 -2-

claim is not cognizable in a § 2255 motion.    See United States v.

Segler, 37 F.3d 1131, 1134 (5th Cir. 1994).    This is a

nonconstitutional claim that could have been raised on direct

appeal.   Id.   The fact that Laws cannot raise the issue in a

§ 2255 motion does not make that remedy inadequate.

     The district court did not err in determining that Laws had

failed to show that relief under § 2255 was inadequate and did

not err in dismissing his § 2241 petition.    Accordingly, its

judgment is AFFIRMED.